977 F.2d 587
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Melvin Harris COLEMAN, Petitioner-Appellant,v.Wayne ESTELLE, Respondent-Appellee.
No. 91-16523.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 8, 1992.*Decided Oct. 20, 1992.

Before POOLE, FERNANDEZ and T.G. NELSON, Circuit Judges.

ORDER

1
In his petition for Writ of Habeas Corpus, Appellant Coleman raised only issues relating to the composition of the panel from which the trial jury was selected.   However, in the Traverse to the Return filed by the State of California, Coleman raised new issues relating to his claimed right to be released on parole.


2
In its order of June 28, 1991, the district court denied the jury claims on the merits, and denied the claim raised in the traverse without prejudice.   However, the court also said that it would consider Coleman's new claim "if he more clearly explains it to the Court," and "Petitioner may bring it before the Court again if he does it with greater specificity."


3
No further order was entered by the district court, and it appears that the Petition was not denied in its entirety.   Accordingly, we lack jurisdiction over this appeal since there is no final order.  28 U.S.C. § 2253, Fed.R.Civ.P. 54(b).   If Coleman refuses the district court's invitation to plead further, a final order may then be entered.


4
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4